Citation Nr: 9907290	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral leg disabilities.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1951 to 
October 1951.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  


FINDINGS OF FACT

1.  A February 1982 rating decision denied service connection 
for disabilities of the legs and back, and that decision 
became final when the appellant did not timely file an appeal 
from the decision after receiving notification thereof in 
March 1982.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for bilateral leg 
disabilities.  

3.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder.  

4.  There is no competent evidence of a nexus between the 
appellant's current disability in his legs and inservice 
disease or injury.  

5.  There is no competent evidence of a nexus between the 
appellant's current back disability and inservice disease or 
injury.  

CONCLUSIONS OF LAW

1.  The evidence received by VA since the February 1982 
rating decision with regard to the claim for service 
connection for bilateral leg disabilities is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (1998).  

2.  The evidence received by VA since the February 1982 
rating decision with regard to the claim for service 
connection for a back disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for bilateral leg disabilities.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet.App. 140, 145 (1991), for reopening 
claims became a three-step process under the holding by 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998):  the Secretary must first determine whether new and 
material evidence has been presented, which under 38 C.F.R. 
§ 3.156(a) means evidence not previously submitted to agency 
decision makers which satisfies the following requirements: 
it bears directly and substantially upon the specific matter 
under consideration; it is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim; second, if 
new and material evidence has been presented, immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary must reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both old 
and new" after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claims of entitlement to service connection for disabilities 
of the legs and back were last finally denied by the February 
1982 rating decision.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

I.  Bilateral Leg Disabilities

The appellant asserts that he currently has bilateral leg 
disabilities that are related to his complaints of leg 
problems in service.  He reported at a March 1998 regional 
office hearing that he sustained injury to his legs in a 
motor vehicle accident on October 1, 1951, and that he has 
continued to experience leg problems since then.  

The evidence of record at the time of the February 1982 
rating decision included the appellant's service medical 
records.  It was reported that he had been hospitalization in 
1943 for a year for treatment of polio, with a subsequent 
year of treatment at home.  He was seen in April 1951 for a 
complaint of a twisted right knee and in June 1951 for a 
complaint involving his legs.  A July 1951 record indicated a 
diagnosis of generalized disuse muscle atrophy.  He was 
involved in a motor vehicle accident on October 1, 1951, and 
examination at the time revealed swelling in the left calf 
and injury to the left foot.  

Postservice evidence considered in February 1982 included VA 
outpatient and hospitalization records that revealed the 
following: a complaint of "burning" in the legs in July 
1974; hospitalization in October 1974 for treatment of 
cellulitis of the right leg, which outpatient records dated 
in October and November 1974  indicated was resolving; a June 
1975 complain of pain related to injuries to each knee; a 
finding of resolving cellulitis in October 1975; treatment in 
January and March 1977 for chondromalacia patella; a 
complaint of pain in the legs in September 1977; a diagnosis 
of resolve cellulitis in the right lower extremity in a 
September 1977 hospitalization report; and a complaint of 
pain and swelling in the left knee in November 1977, with an 
X-ray at the time showing fullness of the suprapatellar that 
was diagnosed as effusion.  

Service connection was denied for disability in the legs by 
the February 1982 rating decision on the basis that the 
appellant had entered military service with disability in his 
legs, which had not been aggravated by service.  

The evidence submitted since the February 1982 rating 
decision includes the following: a January 1992 private 
medical record indicating that there was arthritis in the 
appellant's right knee; a November 1997 statement from the 
appellant's uncle that indicated the appellant had returned 
from military service in October 1951 with a limp in his walk 
and using crutches, and that he had been bedridden most of 
the time with bad legs, a bad back, or both; a December 1997 
private medical statement in which S. M. Field, M.D., 
indicated that he had treated the appellant since 1953 for 
disabilities of several joints, including the lower 
extremities; and a transcript of testimony from the appellant 
and his brother at a December 1998 Travel Board hearing.  The 
Board finds that this evidence is significant and must be 
considered in order to fairly decide the merits of the 
appellant's claim for service connection for bilateral leg 
disabilities.  The evidence is new because it demonstrates 
the presence of disability in the legs, and it is material 
because it raises the question of whether such leg 
disabilities are related to the leg problems complained of in 
service.  Accordingly, the Board reopens the claim for 
service connection for bilateral leg disabilities on the 
basis that the appellant has submitted new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(c); 38 C.F.R. 
§ 3.156.  

Because the Board has determined that the appellant's claim 
for service connection for bilateral leg disabilities is 
reopened, it must be reviewed under the second element of 
Winters, which is whether the claim is well grounded.  
Reviewing the claims file, the Board finds that the appellant 
has been afforded an opportunity to appear at two hearings, 
and his contentions and evidence submissions have been 
focused on the merits of his claim for service connection for 
bilateral leg disabilities.  Therefore, we do not believe he 
will be prejudiced by our deciding the claim on the merits at 
this time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for bilateral leg disabilities.  While the first 
element required to show a well-grounded claim is met because 
the medical evidence shows that the appellant is currently 
diagnosed with disability in his legs, the third element of 
Caluza is not met because the appellant fails to show the 
required nexus between his current bilateral leg disabilities 
and any injury or disease in service.  There is no competent 
medical evidence establishing a link of the current bilateral 
leg disabilities to the appellant's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his bilateral leg 
disabilities, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
the disability in his legs to service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for bilateral 
leg disabilities is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in April 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for bilateral leg 
disabilities on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II.  A Back Disorder

The appellant asserts that he currently has back disability 
that is related to his complaints of back pain in service.  
At his March 1998 regional office hearing, he stated that he 
had continued to experience back problems since sustained an 
injury to his back in the October 1, 1951, motor vehicle 
accident.  

The evidence of record at the time of the February 1982 
rating decision included the appellant's service medical 
records which showed treatment for complaints of back pain in 
March 1951, April 1951, and June 1951.  The treatment records 
pertaining to the motor vehicle accident on October 1, 1951, 
did not include any treatment for a back injury.  As noted 
above, the service medical records showed that the appellant 
had entered military service with a history of a year of 
hospitalization for polio in 1943 with another year of being 
at home with the polio.  

Postservice evidence considered in February 1982 included the 
following: a December 1952 VA examination report that noted 
no muscular atrophy or dysfunction; a January 1975 complaint 
of low back pain since a 1951 automobile accident; several 
outpatient records in 1977 indicating complaints of back 
pain, with low back syndrome diagnosed in October and 
November 1977; and a report of a May 1978 VA medical 
examination that showed a complaint of low back pain since an 
October 1951 motor vehicle accident and a diagnosis of low 
back pain in the lumbosacral area.  

Service connection was denied for a back disorder by the 
February 1982 rating decision on the basis that the appellant 
had entered military service with a back disorder which had 
not been aggravated by service.  

The evidence submitted since the February 1982 rating 
decision includes the following: private medical records 
dated from 1992 to 1997, which include a January 1992 
notation of minimal degenerative arthritis shown on an X-ray 
of the lumbosacral spine and a November 1992 evaluation of a 
complaint of back pain, aggravated by standing and 
accompanied by radiating pain to the anterior thighs and legs 
from the lumbosacral spine and paravertebral muscles, without 
neurological findings; a November 1997 statement from the 
appellant's uncle that indicated the appellant had returned 
from military service in October 1951 with a limp in his walk 
and using crutches, and that he had been bedridden most of 
the time with bad legs, a bad back, or both; a December 1997 
private medical statement in which S. M. Field, M.D., 
indicated that he had treated the appellant since 1953 for 
disabilities of several joints, including the cervical spine 
and lumbosacral spine; and a transcript of testimony by the 
appellant and his brother at a December 1998 Travel Board 
hearing.  The Board finds that this evidence is significant 
and must be considered in order to fairly decide the merits 
of the appellant's claim for service connection for a back 
disorder.  The evidence is new because it demonstrates the 
presence of disability in the back, and it is material 
because it raises the question of whether the current back 
disability is related to trauma to the back that is claimed 
to have occurred in service.  Accordingly, the Board reopens 
the claim for service connection for a back disorder on the 
basis that the appellant has submitted new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(c); 38 C.F.R. 
§ 3.156.  

Because the Board has determined that the appellant's claim 
for entitlement to service connection for a back disorder is 
reopened, it must be reviewed under the second element of 
Winters, which is whether the claim is well grounded.  
Reviewing the claims file, the Board finds that the appellant 
has been afforded an opportunity to appear at two hearings, 
and his contentions and evidence submissions have been 
focused on the merits of his claim for service connection for 
a back disorder.  Therefore, we do not believe he will be 
prejudiced by our deciding the claim on the merits at this 
time.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a back disorder.  While the first element 
required to show a well-grounded claim is met because the 
medical evidence shows that the appellant currently has 
disability in his back, the third element of Caluza is not 
met because the appellant fails to show the required nexus 
between his current back disability and any injury or disease 
in service.  There is no medical evidence establishing a link 
of the current back disability to the appellant's active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993). 

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding disability in his back, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of his current back 
disability to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a back 
disorder is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in April 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a back disorder 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to him.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claims for service connection for bilateral leg 
disabilities and a back disorder are denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


